UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-14174 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 58-2210952 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Ten Peachtree Place NE,Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” ”accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filerþ Accelerated filer¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes ¨No þ Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the latest practicable date. Class Outstanding as of July 22, 2008 Common Stock, $5.00 Par Value 76,671,051 AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended June 30, 2008 TABLE OF CONTENTS Page(s) Glossary of Key Terms & Referenced Accounting Standards 3 Item Number PART 1 – FINANCIAL INFORMATION 4-37 1 Condensed Consolidated Financial Statements (Unaudited) 4-7 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Common Shareholders’ Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to Condensed Consolidated Financial Statements 8-19 Note 1 - Accounting Policies and Methods of Application 8-10 Note 2 - Financial Instruments and Risk Management 11-13 Note 3 - Employee Benefit Plans 13-14 Note 4 - Common Shareholders’ Equity 14 Note 5 - Debt 15 Note 6 - Commitments and Contingencies 16-17 Note 7 - Segment Information 17-19 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20-33 Forward-Looking Statements 20 Overview 20 Executive Summary 20-21 Distribution Operations 21-22 Retail Energy Operations 22 Wholesale Services 23 Energy Investments 24 Corporate 24 Results of Operations 24-29 Liquidity and Capital Resources 29-32 Critical Accounting Policies and Estimates 33 Accounting Developments 33 3 Quantitative and Qualitative Disclosures About Market Risk 33-37 4 Controls and Procedures 37 PART II – OTHER INFORMATION 38-39 1 Legal Proceedings 38 2 Unregistered Sales of Equity Securities and Use of Proceeds 38 4 Submission of Matters to a Vote of Security Holders 39 6 Exhibits 39 SIGNATURE 40 Glossary of Terms 2 Table of Contents GLOSSARY OF KEY TERMS AFUDC Allowance for funds used during construction, which has been authorized by applicable state regulatory agencies to record the cost of debt and equity funds as part of the cost of construction projects AGL Capital AGL Capital Corporation AGL Networks AGL Networks, LLC Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Chattanooga Gas Chattanooga Gas Company Credit Facility Credit agreement supporting our commercial paper program EBIT Earnings before interest and taxes, a non-GAAP measure that includes operating income, other income, equity in SouthStar’s income, minority interest in SouthStar’s earnings, donations and gain on sales of assets and excludes interest and income tax expense; as an indictor of our operating performance, EBIT should not be considered an alternative to, or more meaningful than, operating income or net income as determined in accordance with GAAP EITF Emerging Issues Task Force ERC Environmental remediation costs FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FIN FASB Interpretation Number Fitch Fitch Ratings Florida Commission Florida Public Service Commission FSP FASB Staff Position GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission GNG Georgia Natural Gas, or the name under which SouthStar does business in Georgia Golden Triangle Storage Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily actual temperatures are less than a baseline temperature of 65 degrees Fahrenheit. Generally, increased heating degree days result in greater demand for gas on our distribution systems. Heating Season The period from November to March when natural gas usage and operating revenues are generally higher because more customers are connected to our distribution systems when weather is colder Jefferson Island Jefferson Island Storage & Hub, LLC LOCOM Lower of weighted average cost or current market price Maryland Commission Maryland Public Service Commission Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Medium-term notes Notes issued by Atlanta Gas Light with scheduled maturities between 2012 and 2027 bearing interest rates ranging from 6.6% to 9.1% MMBtu NYMEX equivalent contract units of 10,000 million British thermal units Moody’s Moody’s Investors Service New Jersey Commission New Jersey Board of Public Utilities NUI NUI Corporation NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A measure of income, calculated as revenues minus cost of gas, that excludes operation and maintenance expense, depreciation and amortization, taxes other than income taxes, and the gain or loss on the sale of our assets; these items are included in our calculation of operating income as reflected in our statements of consolidated income. OTC Over-the-counter Piedmont Piedmont Natural Gas Pivotal Utility Pivotal Utility Holdings, Inc., doing business as Elizabethtown Gas, Elkton Gas and Florida City Gas PGA Purchased gas adjustment PP&E Property, plant and equipment PRP Pipeline replacement program for Atlanta Gas Light S&P Standard & Poor’s Ratings Services SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. SFAS Statement of Financial Accounting Standards SouthStar SouthStar Energy Services LLC VaR Value at risk is defined as the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability Virginia Natural Gas Virginia Natural Gas, Inc. Virginia Commission Virginia State Corporation Commission WACOG Weighted average cost of gas WNA Weather normalization adjustment REFERENCED ACCOUNTING STANDARDS FSP FIN 39-1 FASB Staff Position 39-1 “Amendment of FIN 39” FIN 46 & FIN 46R FIN 46, “Consolidation of Variable Interest Entities” FIN 48 FIN 48, “Accounting for Uncertainty in Income Taxes, an interpretation of SFAS Statement No. 109” FSP EITF 03-6-1 FSP EITF 03-6-1, “Determining Whether Instruments Granted in Share-Based Payment Transactions Are Participating Securities” FSP EITF 06-3 FSP EITF 06-3, "How Taxes Collected from Customers and Remitted to Governmental Authorities Should be Presented in the Income Statement (That Is, Gross versus Net Presentation)" SFAS 71 SFAS No. 71, “Accounting for the Effects of Certain Types of Regulation” SFAS 133 SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities” SFAS 141 SFAS No. 141, “Business Combinations” SFAS 157 SFAS No. 157, “Fair Value Measurements” SFAS 160 SFAS No. 160, “Noncontrolling Interests in Consolidated Financial Statements” SFAS 161 SFAS No. 161, “Disclosure about Derivative Instruments and Hedging Activities, an amendment of SFAS 133” SFAS 162 SFAS No. 162, “The Hierarchy of Generally Accepted Accounting Principles” Glossary of Terms 3 Table of Contents PART 1 – Financial Information Item 1. Financial Statements AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) As of In millions, except share data June 30, 2008 December 31, 2007 June 30, 2007 Current assets Cash and cash equivalents $ 19 $ 19 $ 14 Energy marketing receivables 807 598 421 Inventories 708 551 608 Receivables (less allowance for uncollectible accounts of $19 at June 30, 2008, $14 at Dec. 31, 2007 and $19 at June 30, 2007) 239 391 180 Energy marketing and risk management assets 107 69 66 Unrecovered PRP costs – current portion 37 31 27 Unrecovered ERC – current portion 20 23 25 Other current assets 106 117 77 Total current assets 2,043 1,799 1,418 Property, plant and equipment Property, plant and equipment 5,284 5,177 5,100 Less accumulated depreciation 1,621 1,611 1,598 Property, plant and equipment-net 3,663 3,566 3,502 Deferred debits and other assets Goodwill 420 420 420 Unrecovered PRP costs 216 254 236 Unrecovered ERC 130 135 139 Other 119 86 70 Total deferred debits and other assets 885 895 865 Total assets $ 6,591 $ 6,260 $ 5,785 Current liabilities Energy marketing trade payables $ 927 $ 578 $ 510 Short-term debt 513 580 339 Accounts payable - trade 158 172 145 Energy marketing and risk management liabilities – current portion 111 18 12 Accrued expenses 106 87 127 Accrued PRP costs – current portion 48 55 39 Customer deposits 33 35 42 Deferred purchased gas adjustment 20 28 16 Accrued ERC – current portion 15 10 11 Other current liabilities 48 73 67 Total current liabilities 1,979 1,636 1,308 Accumulated deferred income taxes 604 566 507 Long-term liabilities and other deferred credits (excluding long-term debt) Accumulated removal costs 175 169 166 Accrued PRP costs 162 190 187 Accrued ERC 92 97 90 Accrued pension obligations 44 43 82 Accrued postretirement benefit costs 21 24 27 Other long-term liabilities and other deferred credits 157 152 161 Total long-term liabilities and other deferred credits (excluding long-term debt) 651 675 713 Commitments and contingencies (Note 6) Minority interest 34 47 40 Capitalization Long-term debt 1,637 1,675 1,545 Common shareholders’ equity, $5 par value; 750,000,000 shares authorized 1,686 1,661 1,672 Total capitalization 3,323 3,336 3,217 Total liabilities and capitalization $ 6,591 $ 6,260 $ 5,785 See Notes to Condensed Consolidated Financial Statements (Unaudited). Glossary of Terms 4 Table of Contents AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three months ended Sixmonths ended June 30, June 30, In millions, except per share amounts 2008 2007 2008 2007 Operating revenues $ 444 $ 467 $ 1,456 $ 1,440 Operating expenses Cost of gas 275 233 932 828 Operation and maintenance 114 111 233 227 Depreciation and amortization 38 36 74 71 Taxes other than income taxes 11 9 23 20 Total operating expenses 438 389 1,262 1,146 Operating income 6 78 194 294 Other income 3 - 4 1 Minority interest (1 ) (2 ) (17 ) (24 ) Interest expense, net (26 ) (27 ) (56 ) (58 ) (Loss) earnings before income taxes (18 ) 49 125 213 Income tax expense (benefit) (7 ) 19 47 81 Net (loss) income $ (11 ) $ 30 $ 78 $ 132 Per common share data Basic (loss) earnings per common share $ (0.15 ) $ 0.40 $ 1.02 $ 1.71 Diluted (loss) earnings per common share $ (0.15 ) $ 0.40 $ 1.01 $ 1.70 Cash dividends declared per common share $ 0.42 $ 0.41 $ 0.84 $ 0.82 Weighted-average number of common shares outstanding Basic 76.2 77.5 76.2 77.5 Diluted 76.2 77.9 76.4 77.9 See notes to Condensed Consolidated Financial Statements Glossary of Terms 5 Table of Contents AGL
